Mr. Justice Mercur
delivered the opinion of the court,
The deed, on its face, did not profess to discharge the lien of the mortgage. The fact that Mrs. Barnhart united with her husband in the deed whereby he conveyed his land did not operate as an extinguishment of the mortgage thereon, held in trust for her. Hartz’s Appeal, 4 Wright 209.
The only other contention is whether the evidence was sufficient to constitute an equitable estoppel against a recovery on the mortgage? She was a married woman. The mortgage was on the lands of her husband and held by Caldwell in trust for her use. The trustee did not in any manner, participate in the transaction, from which the estoppel is claimed to have arisen. Having no knowledge of it, his rights were unaffected thereby. It is however urged by the plaintiff that as the legal title to the mortgage was held solely for the use and benefit of Mrs. Barnhart, her conduct was sufficient to estop her and thereby extinguish the lien of the *144mortgage. It is true, as a general rule, the declarations of a person will operate as an estoppel against him, in favor of a purchaser, who has bought for value after such declarations and upon the faith of them; yet many acts and declarations sufficient to estop one sui juris, have been held insufficient to estop a feme covert. Hence in case of the conveyance by a wife of her real estate, although she may have expressed her satisfaction with the sale, and received the purchase-money, yet if she has not acknowledged the deed in the manner directed by Act of Assembly, she is not estopped from asserting her previous title. McClure v. Douthitt, 6 Barr 414; Thorndell v. Morrison, 1 Casey 326 ; Richards v. McClelland, 5 Id. 385; Keen v. Hartman, 12 Wright 497. So in Glidden v. Strupler, supra, where a married woman had contracted to sell her real estate, adjoining the lot on which she lived, received a part of the purchase-money, suffered the purchaser to erect a dwelling-house thereon, and even expressed a wish that no windows should be put in the side of the house next to hers, which wish was acted on and adopted by the purchaser, yet it was held all these facts did not estop the wife from recovering the land, she having omitted to duly acknowledge the contract.-
In Keen v. Coleman 3 Wright 299, Mrs. Coleman, a married woman, falsely and fraudulently, and with intent to deceive, represented to Keen that she was a widow, whereby he was induced to sell and deliver to her certain promissory notes to the amount of $2300 against a solvent debtor, and to accept her bond and mortgage therefor; i‘t was held that she was not thereby estopped from setting up her coverture to defeat a recovery on her bond.
Two declarations of Mrs. Barnhart are relied on as evidence of estoppel; one that the mortgage was not recorded; the other that she was satisfied to have the land covered by her mortgage, sold.
1. As in fact the mortgage was recorded, the plaintiff' ’s vendor had constructive notice of it; but his own evidence shows he had actual notice of its existence. Having this full knowledge, he took the land covered by the mortgage, with like effect as if he had known it was recorded: Stroud v. Lockart, 4 Dallas 153; Jacques v. Weeks, 7 Watts 261; McLanahan v. Reeside, 9 Id. 508; Uhler v. Hutchinson, 11 Harris 110; Britton’s Appeal, 9 Wright 172. As then the title which the plaintiff’s vendor acquired was not prejudiced by her false statement that the mortgage was not recorded, the doctrine of an equitable estoppel cannot be set up against her by reason of such statement.
2. Suppose she did say that she was satisfied with the sale her husband had agreed to make, this is no more than she asserted in writing by uniting with her husband in the deed and acknowledging it according to law. Her verbal declarations to one about to purchase, in the presence of her husband, that she was satisfied with the sale, did not enlarge the legal effect of her deed. All the *145parties to the deed appear to have been under the impression that by her uniting therein, the lien of the mortgage would be divested. The vendee however was unwilling to rely on this impression and before closing the purchase obtained the opinion of a lawyer. That opinion being in accord with his previous impression he accepted the deed.
A married woman cannot be estopped by an expression of her opinion as to the legal effect of a writing which she is about to execute, although the other party may have been misled and injured thereby. Her property would be very insecure, if it could be swept away by parol evidence of such declarations. She received no part of the purchase-money. She executed no writing which released or satisfied the mortgage. The whole evidence was manifestly insufficient to divest its lien. The learned judge was right in directing the jury to find a verdict for the amount of the claim.
Judgment affirmed.